Citation Nr: 1700975	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for prostate cancer as a result of herbicide exposure.  

2. Entitlement to service connection for myocardial infarction claimed as heart attack as a result of herbicide exposure.  

3. Entitlement to service connection for Type II diabetes mellitus (DM) as a result of herbicide exposure.  

4. Entitlement to service connection for skin disability claimed as skin discoloration as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971, with service in Thailand from February 1969 to January 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia in December 2008 and February 2009.  

In January 2015, the Board remanded the Veteran's claim for additional development. The Board notes that not all of the requested development was substantially complied with prior to the return of the claims file to the Board. As a consequence, a remand is required to ensure compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. The Veteran is entitled to substantial compliance with the Board's January 2015 remand directives. See Stegall, at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Unfortunately, the AOJ did not substantially comply with the Board's remand instructions, and as a result, this case must again be remanded.

In the January 2015 remand, it was noted that the Veteran's primary contention is that his disabilities were related to herbicide exposure during service in Thailand during the Vietnam Era (see August 2011 VA Form 21-0820, Report of General Information), and that his service personnel records reflect that the Veteran served in Thailand from February 1969 to January 1970. The Board requested that additional development be conducted regarding possible herbicide exposure in Thailand.

The Board's remand requested that the AOJ "fully develop the Veteran's claim of herbicide exposure in Thailand from February 1969 to January 1970 during the Vietnam War Era through his service duties, requiring him to be at or near base perimeters" and then request that the U.S. Army and Joint Services Records Research Center (JSRRC) take appropriate measures to verify the Veteran's account of in-service herbicide exposure.

In February 2015, the AOJ sent a request to the JSRRC stating that "the Veteran alleges he was exposed to Agent Orange while serving as a stock control and accounting specialist." The request then asked "was the Veteran stationed near the DMZ (Demilitarized Zone) while in Vietnam or Thailand." In response to this request, the JSRRC responded in July 2015 with a statement regarding procedures regarding the DMZ in Korea. Particularly, the response stated "Regarding your Veteran claimant, the alleged exposure occurred prior to April 1968. There is no evidence that tactical herbicides were used, tested, stored, or buried in Korea prior to April 1968. Therefore, Compensation Service can provide no evidence to support the claim." In December 2015, the Appeals Management Center issued a Formal Finding that cited the July 2015 response as evidence that the Veteran's herbicide exposure could not be verified. 

The Veteran has not alleged exposure in Korea or alleged exposure prior to April 1968. As noted above, the Veteran has alleged exposure during his service in Thailand from February 1969 to January 1970. The Board finds that the development conducted has not substantially complied with the previous request to fully develop the Veteran's claim of herbicide exposure in Thailand; therefore, a remand for the appropriate development is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Fully develop the Veteran's claim of herbicide exposure in Thailand from February 1969 to January 1970 during the Vietnam War Era through his service duties, requiring him to be at or near base perimeters.  

The Veteran asserts that in from 1969 to 1970, he was exposed to Agent Orange while serving as a stock control and accounting specialist.  

2. Then, request that the U.S. Army and Joint Services Records Research Center (JSRRC) take appropriate measures to verify the Veteran's account of in-service herbicide exposure.  

All requests and responses received should be associated with the claims file. If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).  

3. If herbicide exposure is conceded, schedule VA examinations and request medical opinions to assess the nature and etiology of any skin disability.  

4. Finally, readjudicate the Veteran's service connection claims on appeal. If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




